JS44 (Rev. 6/2017 NDGA) Case 1:20-cv-02447-CCCIMELMOQVMER SHEED 06/10/20 Page 1 of 2

The JS44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided by
local rules of court. This form is required for the use of the Clerk of Court for the purpose of initiating the civil docket record. (SEE INSTRUCTIONS ATTACHED)

 

 

 

 

I. (a) PLAINTIFF(S) DEFENDANT(S)
HILL & MAC GUNWORKS, LLC TRUE POSITION, INC.
(b) COUNTY OF RESIDENCE OF FIRST LISTED COUNTY OF RESIDENCE OF FIRST LISTED
PLAINTIFF Georgia DEFENDANT Utah
(EXCEPT EN U.S, PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)
NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE TRACT OF LAND
INVOLVED
(c) ATTORNEYS (FIRM NAME, ADDRESS, TELEPHONE NUMBER, AND ATTORNEYS (IF KNOWN)
E-MAIL ADDRESS)
Steven D. Henry, Esq.
Fox Rothschild LLP
999 Peachtree Street, Suite 1500
Atlanta, Georgia 30309
(404) 962-1000
shenry@foxrothschild.com
II. BASIS OF JURISDICTION II. CITIZENSHIP OF PRINCIPAL PARTIES
(PLACE AN “X" IN ONE BOX ONLY) (PLACE AN “X" IN ONE BOX FOR PLAINTIFF AND ONE BOX FOR DEFENDANT)
(FOR DIVERSITY CASES ONLY)
PLF DEF PLF DEF
Ch U.S. GOVERNMENT [3 FEDERAL QUESTION ] C 1 CITIZEN OF THIS STATE O 4 CO 4 INCORPORATED OR PRINCIPAL
PLAINTIFF (U.S. GOVERNMENT NOT A PARTY) PLACE OF BUSINESS IN THIS STATE
CI, U.S. GOVERNMENT iv], DIVERSITY OI, CI, CITIZEN OF ANOTHER srateL_ 5 4), INCORPORATED AND PRINCIPAL
DEFENDANT (INDICATE CITIZENSHIP OF PARTIES PLACE OF BUSINESS IN ANOTHER STATE
IN ITEM III)
C1; CI, CITIZEN OR SUBJECT OF A CO 6 C 6 FOREIGN NATION

FOREIGN COUNTRY

 

 

IV. ORIGIN {PLACE AN “X “IN ONE BOX ONLY)
C] C] C] C] TRANSFERRED FROM C] MULTIDEISTRICT CJ APPEAL TO DISTRICT JUDGE
1 ORIGINAL 2 REMOVED FROM 3 REMANDED FROM 4 REINSTATED OR 5 ANOTHER DISTRICT 6 LITIGATION - 7 FROM MAGISTRATE JUDGE
PROCEEDING STATE COURT APPELLATE COURT REOPENED {Specify District) TFRANSFER JUDGMENT

MULTIDISTRICT
8 LITIGATION -
DIRECT FILE

 

V. CAUSE OF ACTION ccrretneus. cit stature unpER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE - DO NOT CITE
JURISDICTIONAL STATUTES UNLESS DIVERSITY)
28 U.S.C. § 1332

(IF COMPLEX, CHECK REASON BELOW)

 

O 1. Unusually large number of patties. OJ 6. Problems locating or preserving evidence
LJ 2, Unusually large number of claims or defenses. C] 7. Pending parallel investigations or actions by government.
O 3. Factual issues are exceptionally complex C 8. Multiple use of experts.
C] 4. Greater than normal volume of evidence. C] 9. Need for discovery outside United States boundaries.
O 5. Extended discovery period is needed. Cho. Existence of highly technical issues and proof.
CONTINUED ON REVERSE
| FOR OFFICE USE ONLY
/RECEIPT 4 AMOUNT § APPLYING IFP MAG. JUDGE (IFP)
JUDGE, MAG. JUDGE NATURE OF SUIT CAUSE OF ACTION

(Referral)
Case 1:20-cv-02447-CC Document 3-1 Filed 06/10/20 Page 2 of 2
VI. NATURE OF SUIT (PLACE AN “X” IN ONE BOX ONLY)

CONTRACT - "0" MONTHS DISCOVERY TRACK
LJ 150 RECOVERY OF OVERPAYMENT &
ENFORCEMENT OF JUDGMENT
oO 152 RECOVERY OF DEFAULTED STUDENT
LOANS (Exel. Veterans)
153 RECOVERY OF OVERPAYMENT OF
VETERAN'S BENEFITS

CONTRACT - "4" MONTHS DISCOVERY TRACK
110 INSURANCE
120 MARINE
130 MILLER ACT
140 NEGOTIABLE INSTRUMENT
151 MEDICARE ACT
160 STOCKHOLDERS' SUITS
190 OTHER CONTRACT
195 CONTRACT PRODUCT LIABILITY
196 FRANCHISE

REAL PROPERTY -"4" MONTHS DISCOVERY
TRACK

210 LAND CONDEMNATION
220 FORECLOSURE

 

230 RENT LEASE & EJECTMENT
240 TORTS TO LAND

245 TORT PRODUCT LIABILITY
290 ALL OTHER REAL PROPERTY

Ee eee PERSONAL INJURY - "4" MONTHS
DISCOVERY TRACK

 

310 AIRPLANE
315 AIRPLANE PRODUCT LIABILITY
320 ASSAULT, LIBEL & SLANDER
330 FEDERAL EMPLOYERS' LIABILITY
340 MARINE
345 MARINE PRODUCT LIABILITY
350 MOTOR VEHICLE
355 MOTOR VEHICLE PRODUCT LIABILITY
360 OTHER PERSONAL INJURY
362 PERSONAL INJURY - MEDICAL
MALPRACTICE
(2) 365 PERSONAL INJURY - PRODUCT LIABILITY
= 367 PERSONAL JNJURY - HEALTH CARE/
PHARMACEUTICAL PRODUCT LIABILITY
[£1 368 ASBESTOS PERSONAL INJURY PRODUCT
LIABILITY

TORTS - PERSONAL PROPERTY - "4" MONTHS
DISCOVERY TRACK
370 OTHER FRAUD
(J 37) TRUTH IN LENDING
380 OTHER PERSONAL PROPERTY DAMAGE
H 385 PROPERTY DAMAGE PRODUCT LIABILITY

BANKRUPTCY - "0" MONTHS DISCOVERY TRACK

422 APPEAL 28 USC 158
423 WITHDRAWAL 28 USC 157

 

CIVIL RIGHTS - "4" MONTHS DISCOVERY TRACK
440 OTHER CIVIL RIGHTS
441 VOTING
442 EMPLOYMENT
443 HOUSING/ ACCOMMODATIONS
445 AMERICANS with DISABILITIES - Employment
446 AMERICANS with DISABILITIES - Other

(21 448 EDUCATION

 

IMMIGRATION - "0" MONTHS DISCOVERY TRACK
462 NATURALIZATION APPLICATION
465 OTHER IMMIGRATION ACTIONS

PRISONER PETITIONS - "0" MONTHS DISCOVERY
TRACK
463 HABEAS CORPUS- Alien Detainee
510 MOTIONS TO VACATE SENTENCE
530 HABEAS CORPUS
535 HABEAS CORPUS DEATH PENALTY
540 MANDAMUS & OTHER
550 CIVIL RIGHTS - Filed Pro se
555 PRISON CONDITION(S) - Filed Pro se
[_] 560 CIVIL DETAINEE: CONDITIONS OF
CONFINEMENT

PRISONER PETITIONS - "4" MONTHS DISCOVERY

I ] 550 CIVIL RIGHTS - Filed by Counsel
[-] 555 PRISON CONDITION(S) - Filed by Counsel

FORFEITURE/PENALTY - "4" MONTHS DISCOVERY

TRACK
Oo 625 DRUG RELATED SEIZURE OF PROPERTY
21 USC 881
oO 690 OTHER

LABOR - "4" MONTHS DISCOVERY TRACK
(J 710 FAIR LABOR STANDARDS ACT
720 LABOR/MGMT. RELATIONS
740 RAILWAY LABOR ACT
751 FAMILY and MEDICAL LEAVE ACT
790 OTHER LABOR LITIGATION
LH 791 EMPL. RET. INC. SECURITY ACT

PROPERTY RIGHTS - "4" MONTHS DISCOVERY
TRACK

| 820 COPYRIGHTS
840 TRADEMARK
PROPERTY RIGHTS - "8" MONTHS DISCOVERY
TRACK
830 PATENT
835 PATENT-ABBREVIATED NEW DRUG

APPLICATIONS (ANDA) - a/k/a
Hatch-Waxman cases

SOCIAL SECURITY - "0" MONTHS DISCOVERY
TRACK —

| 861 HIA (1395ff)
862 BLACK LUNG (923)
863 DIWC (405(g))
863 DIWW (405(g))
864 SSID TITLE XVI
865 RSI (405(g))

FEDERAL TAX SUITS - "4" MONTHS DISCOVERY,
TRACK

 

|] 870 TAXES (U.S. Plaintiff or Defendant)
oO 871 IRS - THIRD PARTY 26 USC 7609

OTHER STATUTES - "4" MONTHS DISCOVERY
TRAC

1

375 FALSE CLAIMS ACT

376 Qui Tam 31 USC 3729{a)

400 STATE REAPPORTIONMENT

430 BANKS AND BANKING

450 COMMERCE/ICC RATES/ETC.

460 DEPORTATION

470 RACKETEER INFLUENCED AND CORRUPT
ORGANIZATIONS

480 CONSUMER CREDIT

490 CABLE/SATELLITE TV

890 OTHER STATUTORY ACTIONS

891 AGRICULTURAL ACTS

893 ENVIRONMENTAL MATTERS

895 FREEDOM OF INFORMATION ACT

899 ADMINISTRATIVE PROCEDURES ACT /
REVIEW OR APPEAL OF AGENCY DECISION

[CJ 950 CONSTITUTIONALITY OF STATE STATUTES

 

OTHER STATUTES - "8" MONTHS DISCOVERY
TRACK

H 410 ANTITRUST

850 SECURITIES / COMMODITIES / EXCHANGE

OTHER STATUTES - “0" MONTHS DISCOVERY
TRACK
“TJ 896 ARBITRATION

(Confirm / Vacate / Order / Madify)

* PLEASE NOTE DISCOVERY
TRACK FOR EACH CASE TYPE.
SEE LOCAL RULE 26.3

 

VII. REQUESTED IN COMPLAINT:

O CHECK IF CLASS ACTION UNDER F.R.Civ.P. 23

DEMAND $

JURY DEMAND O YES O NO (CHECK YES ONLY IF DEMANDED IN COMPLAINT)

 

 

VIII. RELATED/REFILED CASE(S) IF ANY

JUDGE

DOCKET NO.

 

 

CIVIL CASES ARE DEEMED RELATED IF THE PENDING CASE INVOLVES: (CHECK APPROPRIATE BOX)
(1. PROPERTY INCLUDED IN AN EARLIER NUMBERED PENDING SUIT.
((]2. SAME ISSUE OF FACT OR ARISES OUT OF THE SAME EVENT OR TRANSACTION INCLUDED IN AN EARLIER NUMBERED PENDING SUIT.

(3. VALIDITY OR INFRINGEMENT OF THE SAME PATENT, COPYRIGHT OR TRADEMARK INCLUDED IN AN EARLIER NUMBERED PENDING SUIT.
(14. APPEALS ARISING OUT OF THE SAME BANKRUPTCY CASE AND ANY CASE RELATED THERETO WHICH HAVE BEEN DECIDED BY THE SAME

BANKRUPTCY JUDGE.

(15. REPETITIVE CASES FILED BY PRO SE LITIGANTS.
(6. COMPANION OR RELATED CASE TO CASE(S) BEING SIMULTANEOUSLY FILED (INCLUDE ABBREVIATED STYLE OF OTHER CASE(S)):

(C7. EITHER SAME OR ALL OF THE PARTIES AND ISSUES IN THIS CASE WERE PREVIOUSLY INVOLVED IN CASE NO.
Thiscase (11s [VIS NOT (check one box) SUBSTANTIALLY THE SAME CASE.

LLB

(lt ATE

DISMISSE

   

LL sie
ALL.
3 Ory OF RECORD

ay Henry

» WHICH WAS
